Citation Nr: 1208016	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for duodenal ulcer.

2.  Entitlement to a rating higher than 10 percent for Baker's cyst, right knee, status post-arthroscopy (right knee disorder).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right lung disorder and chronic obstructive pulmonary disease (COPD), including as secondary to ionizing radiation exposure.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for thyroid disorder, including as secondary to ionizing radiation exposure.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for colon disorder (claimed as colon cancer), including as secondary to ionizing radiation exposure.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral cataracts, including as secondary to ionizing radiation exposure.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for vascular disorder of the lower extremities.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of prostate cancer due to ionizing radiation exposure.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946 in the U.S. Army, from November 1951 to October 1955 in the U.S. Navy, and from September 1947 to September 1951 and July 1958 to March 1969 in the U.S. Air Force.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  An April 2008 rating decision granted an increased rating from 10 to 20 percent for the duodenal ulcer and a compensable rating of 10 percent for the right knee disorder, both effective in September 2007.  Except for the claim for entitlement to service connection for prostate cancer, it also denied the other claims.  An April 2008 rating decision determined new and material evidence was submitted to reopen claims for entitlement to service connection for a right lung disorder, a thyroid disorder, a colon disorder, and bilateral cataracts, and then denied them on the merits.  A December 2008 rating decision denied entitlement to service connection for prostate cancer as due to ionizing radiation exposure.  The Veteran perfected an appeal of those determinations.

While the April 2008 rating decision reopened the claims for entitlement to service connection, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

In March 2010, the Veteran requested a Board hearing at the local RO via video teleconference.  He indicated on his May 2010 substantive appeal, however, that he did not desire a hearing.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

In the decision below the Board reopens the claims of service connection for prostate cancer and bilateral cataracts and decides the merits of the prostate cancer claim.  The issue of service connection for bilateral cataracts is addressed in the remand portion of this decision and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The duodenal ulcer manifests with no more than continuous moderate manifestations.  It has not resulted in anemia, weight loss, or incapacitating episodes.

2.  The Baker's cyst, post-operative status, with degenerative joint disease results in no more than mild limitation of motion (LOM).  No instability or subluxation is manifested.
3.  By rating decision of August 2003, the RO denied service connection for a right lung disorder, thyroid disorder, colon disorder, cataracts, a low back disorder, a vascular disorder of the lower extremities, and prostate cancer.  The Veteran was notified of the decision and did not appeal the claims of service connection for a thyroid or colon disorder within one year of being notified.

4.  The Veteran filed a timely notice of disagreement with regard to claims of service connection for a right lung disability, bilateral cataracts, a low back disorder, a vascular disability of the lower extremities, and prostate cancer.  He was issued a statement of the case in September 2004, but did not file a substantive appeal within one year of being notified of the rating action or within 60 days of the statement of the case.  

5.  The evidence submitted since the August  2003 rating decision is not new and material and does not raise a reasonable possibility of establishing the claims for entitlement to service connection for a right lung disorder, including COPD; a thyroid disorder; a colon disorder; a low back disorder; or a vascular disorder of the lower extremities, including as due to ionizing radiation exposure.

6.  The evidence submitted since the August 2003 rating decision is new and material with regard to the claims of service connection for prostate cancer and bilateral cataracts, and the claims are reopened.

7.  The preponderance of the evidence shows prostate cancer is not causally related to the Veteran's active service, to include prior ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  The requirements for a rating higher than 20 percent for duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7305 (2011).

2.  The requirements for a rating higher than 10 percent for Baker's cyst, right knee, status-post arthroscopy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.71, DC 5257, 5003-5260.

3.  The RO's August 2003 rating decision that denied entitlement to service connection for a right lung disorder, thyroid disorder, colon disorder, cataracts, a low back disorder, a vascular disorder of the lower extremities, and prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  The evidence received since the RO's August 2003 determination is not new and material, and does not raise a reasonable possibility of substantiating the claims of service connection for a right lung disorder, thyroid disorder, colon disorder, a low back disorder, and/or a vascular disorder of the lower extremities.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).

5.  The evidence received since the RO's August 2003 denial of service connection for prostate cancer and bilateral cataracts is new and material, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).

6.  Residuals of prostate cancer were not incurred in active service, and neither may it be presumed that they were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) and (d), 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed,  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The letter also informed the Veteran why his claims were previously denied and of the type evidence needed to reopen them.  The Board finds the February 2008 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  In addition to seeking evidence requested or identified by the Veteran, the RO also complied with the provisions of 38 C.F.R. § 3.311 where applicable to the Veteran's claims.  The Veteran has not asserted a failure to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Low Back.

The Veteran applied for service connection for a low back disorder in April 1969.  Service treatment records dated in January 1953 note the Veteran's inpatient treatment for hepatitis C.  The summary related to that treatment notes that because the Veteran complained of longstanding low back pain, x-rays were taken which were read as normal.  A March 1968 Narrative Summary notes the Veteran's reported long history of mild low back syndrome.  Physical examination revealed no costovertebral angle tenderness, and low back x-rays were interpreted as negative.  The July 1968 Report Of Medical Examination For Retirement notes the spine was assessed as normal.  The September 1969 VA examination report notes the Veteran's in-service complaints of low back pain on prolonged sitting but also noted that in-service orthopedic examinations did not reveal any pathology.  It also reflects the Veteran reported then current soreness of the dorsal spine secondary to carrying mail bags in his employment as a postal worker.  The VA examiner noted that physical examination of the back and findings were normal.  A November 1969 rating decision denied entitlement to service connection for a low back disorder.  An RO letter dated that same month notified the Veteran of the decision, and the Veteran did not appeal the decision.  The November 1969 rating decision became final.

The Veteran applied to reopen the claim of service connection for a low back disorder in November 2002.  The records added to the claims file since the November 1969 rating decision include the Veteran's private and VA medical records.  Although the Veteran asserts he was treated for his back, private chiropractic records indicate the Veteran was treated for cervical spine complaints.  The August 2003 rating decision determined the evidence added to the claims file since 1969 noted complaints of hip and leg pain with pain in the lumbar spine area that were treated with intersegmental traction and manipulation.  The RO determined the evidence was redundant and not material, as it did not show any linkage to the Veteran's active service.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Vascular.  

Although there were no specific entries in the service treatment records related to vascular complaints, a July 1958 Report Of Medical Examination For Enlistment in the Air Force noted superficial varicosities of the popliteals.  The service treatment records do not reflect any entries related to complaints of or treatment for frostbite or other neurological disorders. The July 1968 Report Of Medical Examination For Retirement and the January 1969 Report Of Medical Examination For Medical Evaluation Board, however, assessed the Veteran's vascular and neurologic systems, and feet, as normal.  The November 1969 VA examination report reflects the Veteran did not report any complaints related to his vascular or neurological system, and the report specifically noted that there were no varicose veins.  The examiner noted those areas, and the Veteran's feet, were normal.  Private records note the Veteran's treatment for varicose veins for which he was prescribed the wear of stockings many years after his active service.  In the August 2003 rating decision, the RO determined that, while the service treatment records noted the superficial varicosities, service treatment records and post-service medical records showed no residual or chronic disability.  Therefore, the August 2003 rating decision denied the claim and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Cataracts.

In his November 2002 claim, the Veteran based this claim on an instance of having gotten coral dust in an eye.  Service treatment records of July 1967 note the Veteran's complaints of swelling of the left lower eye lid, where an abscess was noted.  A July 1967 entry notes a chalazion was excised.  A March 1968 eye examination report notes diagnosis of beginning presbyopia.  The July 1968 Report Of Medical Examination For Retirement notes the Veteran's eyes were assessed as normal, and near vision corrected to 20/20 visual acuity.  The eye portion of the November 1969 VA examination report notes the Veteran reported his eyes watered and tired easily, and that they contain excessive mattering.  Physical examination revealed no abnormalities.  The examiner diagnosed chalazion of the left lower lid, inactive.  The November 1969 rating decision service connected the removal of the chalazion and noted it was inactive.  The August 2003 rating decision noted those facts, and that private treatment records noted the Veteran underwent cataract surgery with posterior chamber intraocular implant in the right eye in January 1996, and in the left eye in February 1996.  The August 2003 rating decision determined that none of the medical evidence related the Veteran's cataracts to his active service and denied the claim.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Lung.

The Veteran's claim referenced post-service treatment for removal of a pleural growth, which he asserted was related to in-service treatment.  The July 1968 Report Of Medical Examination For Retirement noted the Veteran's reported chest pressure related to a history of recurrent attacks of pleurisy in 1955.  The examination report noted that there had been no recurrence since 1955.  Both the July 1968 Report Of Medical Examination For Retirement and January 1969 Report Of Medical Examination For Medical Evaluation Board reflect the Veteran's lungs and chest were assessed as normal.  The November 1969 VA examination report reflects the Veteran's respiratory system was assessed as normal.  Private treatment records note the Veteran's 50-year history of smoking prior to his cessation in the 1990s.  In April 1998 a bronchoscopy, right thoracoscopy, and right thoracotomy, were conducted.  Pathology reports revealed the lesion was benign, and there was evidence of pleural effusion.  The diagnosis was COPD.  The August 2003 rating decision determined there was no causal connection between the Veteran's current lung disorder and his in-service treatment for pleurisy.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Thyroid Disorder.

Service treatment records reflect no entries related to complaints or treatment for thyroid-related symptoms, nor are there any diagnoses of a thyroid disorder.  The July 1968 Report Of Medical Examination For Retirement and the January 1969 Report Of Medical Examination For Medical Evaluation Board assessed the Veteran's endocrine system as normal.  The November 1969 VA examination report notes there was no thyroid enlargement or nodule.  Private medical records note the Veteran's treatment for hypothyroidism.  There is no medical evidence of any malignancy of the thyroid.  The August 2003 rating decision determined the Veteran's currently diagnosed thyroid disorder is not related to his active service, as there were no in-service instances of thyroid complaints or treatment.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.


Colon Disorder.

The Veteran asserted that he has been treated for colon cancer.  Service treatment records do not contain any entries related to complaints of or treatment for a colon disorder.  The July 1968 Report Of Medical Examination For Retirement and January 1969 Report Of Medical Examination For Medical Evaluation Board note the Veteran's anus and rectum were assessed as normal.  The November 1969 VA examination report notes no colon-related complaints or diagnosis.  The August 2003 rating decision notes the Veteran's post-service treatment for complaints of rectal bleeding.  A barium enema was negative; and a biopsy of the sigmoid colon showed nonspecific colitis.  A May 1997 colon polypectomy revealed a benign villous adenoma of the colon.  The RO determined there was no causal relationship between the Veteran's colon disorder and his active service.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Prostate Cancer.

There was no finding or diagnosis related to prostate disability in the service treatment records.  The July 1968 Report Of Medical Examination For Retirement notes the Veteran's complaints of painful urination in 1965 for which he did not seek treatment.  The examination report notes further that the Veteran's rectal examination was within normal limits for the prostate, and his genitourinary system was assessed as normal.  The January 1969 Report Of Medical Examination For Medical Evaluation Board assessed the Veteran's anus and rectum as abnormal due to rectal bleeding, not for prostate-related pathology.  The Veteran's genitourinary system was assessed as normal.  The November 1969 VA examination report reflects no abnormal findings related to the prostate.  The August 2003 rating decision noted the Veteran's diagnosis of prostate cancer in August 2002, which was treated with radiation.  The RO determined that there was no in-service treatment, and no type of cancer manifested to at least a compensable degree within one year of separation from active service.  The RO determined further that there was no evidence of a causal relationship between the Veteran's prostate cancer and his active service and denied the claim on both a direct and presumptive basis.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran applied to reopen his claims in December 2003 and September 2007.  The Veteran asserted that he was a radiation-exposed Veteran and that his disorders should be deemed causally related to that exposure.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

Evidence added to the claims file since the August 2003 rating decision includes evidence that the Veteran is in fact a radiation-exposed veteran.  

Prior to discussing the particular disorders, the Board first notes that opining on a causal connection between a particular disorder and prior radiation exposure is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a).  Further, there is no evidence that a medical professional has told the Veteran that there is a causal connection between his disorders or diseases and his prior radiation exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board finds no basis for reopening the claims for a thyroid, colon, lung, vascular, or low back disorder.  Thyroid, colon, and any other cancer, is considered a radiogenic disease  See 38 C.F.R. § 3.309(d) and 3.311(b)(2).  As set forth earlier, however, the medical evidence added to the claims file shows the Veteran in fact has not been diagnosed with thyroid, lung, or colon cancer.  The other evidence added to the claims file since the August 2003 rating decision is the Veteran's lay assertions that his hypoactive thyroid disorder, COPD, and post-operative colon disorder, are related to his in-service radiation exposure.  The Veteran has not provided, identified, or cited to, any evidence that a non-cancerous thyroid, lung, or colon disorder is related to radiation exposure.  As earlier noted, the Veteran has not submitted any evidence that he has any medical training or that he is otherwise competent to opine that his disorders are in fact related to radiation exposure or are otherwise related to his active service.  Thus, the Board finds the Veteran has not cited or submitted competent medical or scientific evidence that they should be considered a radiogenic disease.  Neither is the evidence added to the file sufficient to trigger a VA examination, see Shade, 24 Vet. App. 110 (2010), or the special development under 38 C.F.R. § 3.311.  Thus, the Veteran's bare lay assertions are not new and material evidence.  38 C.F.R. § 3.156(a); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997).

Subcapsular cataracts are among the disorders deemed associated with ionizing radiation exposure.  38 C.F.R. § 3.309(d).  The evidence added to the claims file, however, does not indicate the Veteran's cataracts were of that type.  On the other hand, neither is it sufficiently clear that the Veteran's cataracts were not subcapsular.  In light of the fact that the new evidence shows he is in fact a radiation-exposed veteran, the Board finds the evidence added to the file is new and material evidence, and is sufficient to trigger a VA examination, Shade, 24 Vet. App. at 120-121 (2010), and the special development under 38 C.F.R. § 3.311, if applicable.  Thus, the claim is reopened.  38 C.F.R. § 3.156(a).

The evidence added to the claims file on the Veteran's low back and vascular disorder consists primarily of his lay assertions and his treatment records related to those disorders.  Medical evidence dated in 2007 note the Veteran's diagnosis with peripheral vascular disease.  This evidence is new but it is not material, as it provides no evidence that the disorder is causally connected to the Veteran's active service.  38 C.F.R. § 3.156(a).  The private records of the Veteran's chiropractic treatment note findings related to the cervical spine, not his low back.  Hence, no material evidence related to the low back has been added to the record.

Prostate Cancer

The Board finds the RO properly reopened the Veteran's claim for entitlement to prostate cancer based on his assertion that he is a radiation exposed veteran, and addition of evidence to the claims file that confirmed his exposure.  The Board finds the RO fully developed the claim, to include the development directed under 38 C.F.R. § 3.311.  Thus, the Board may address the merits of the reopened claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted, the Veteran was not diagnosed with prostate cancer until 2002.  Service personnel records note that during his service in the U.S. Army, the Veteran was physically present for six months in Japan, as part of the U.S. occupation forces, to include in Nagasaki, Japan, and Hiroshima, Japan.

To establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in such current disability was incurred in the active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a). 

To establish entitlement to service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hick son v. West, 12 Vet. App. 247, 253 (1999). 

For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, there are 15 types of cancer that are presumptively service-connected.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that will be service connected, provided that certain conditions specified in that regulation are met.  Other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more after service in an ionizing radiation exposed veteran, may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  Therefore, the Board will consider the Veteran's claim for service connection for prostate cancer by these three means. 

First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) ; 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The Veteran is a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3)  because, as noted, he participated in the occupation of Hiroshima and Nagasaki, Japan, between August 6, 1945, and July 1, 1946.  Prostate cancer is not among the presumptive cancers. See 38 U.S.C.A. § 1112(c) ; 38 C.F.R. § 3.309(d).  Therefore, the Veteran's prostate cancer is not a cancer subject to service connection on a presumptive basis under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, a claim may also be established under 38 C.F.R. § 3.311, if the Veteran was exposed to ionizing radiation while in service, subsequently developed one of the radiogenic diseases listed, and the disease became manifested during the requisite latency period.  See 38 C.F.R. § 3.311(b).  All cancers are radiogenic diseases under this section.

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307  or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2). 

Further, when it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

The Defense Threat Reduction Agency (DTRA) constructed a scenario based on the Veteran's service records.  DTRA determined the Veteran served in Nagasaki, Japan, from October 31 to November 3, 1945.  He was transferred to the Asakura Army Barracks 40 miles from Hiroshima, Japan, on November 13, 1945.  A train on which the Veteran was a passenger passed through Hiroshima on May 18, 1946, on the way to Kyushu, Japan, which is 100 miles from Nagasaki.  The Veteran departed Japan in October 1946.

The Veteran disagreed with the scenario.  His specific basis for disagreement was that he conducted jeep patrols in the city, worked at a police station switchboard, drank local water and ate local food, and he did cave searches and destruction of war materials.  The Veteran's other assertions did not involve service in occupied Japan.  The Board notes that the DTRA scenario in fact assumed the Veteran drank contaminated water, and that he performed his duty in the "hottest" spots at the epicenter of both cities.

Based on the reconstructed scenario, the DTRA made a scientific dose reconstruction of the Veteran's total external gamma dose and the internal committed alpha dose to the prostate.  The DTRA letter noted the Veteran was not exposed to neutron radiation.  The Director, VA Compensation and Pension Service (Director), provided the dose estimate to the Under Secretary For Health and requested a nexus opinion.  The Director also noted that the Veteran was exposed to ionizing radiation when he was 17 years of age, and he developed prostate cancer some 50 years after exposure.  The November 2008 opinion of the Chief, Public Health, notes the Interactive Radioepidemiological Program of the National Institute For Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation caused the Veteran's prostate cancer.  The November 2008 opinion noted the program calculated a 99th percentile value for the probability of causation of 0.08 percent.  The Chief of Public Health opined it was unlikely the Veteran's prostate cancer was attributable to his in-service exposure to ionizing radiation from 1945 to 1946.

In light of the above, the most probative evidence of record establishes that the Veteran's prostate cancer was not the result of exposure to ionizing radiation in service.  Accordingly, service connection is not warranted for prostate cancer as a "radiogenic disease" pursuant to 38 C.F.R. § 3.311.

As discussed earlier, an August 2003 rating decision determined there was no factual basis for direct service connection for prostate cancer or presumptive service connection as a chronic disease, as it did not manifest within one year of active service.  See 38 C.F.R. §§ 3.303(d), 3.307(a), 3.309(a).  None of the evidence added to the record addressed service connection on a direct basis.  Thus, the benefit sought on appeal is denied.

Increased rating claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Duodenal Ulcer.

By way of history, the Veteran was medically retired from active service due to his duodenal ulcer.  A November 1969 rating decision granted service connection for the residuals with an initial 10 percent rating, effective in March 1969.  VA received the Veteran's current claim for an increased rating in September 2007.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113 , 4.114.  The Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 .

Duodenal ulcer is evaluated under DC 7305.  See 38 C.F.R. § 4.114.  These criteria provide that a 10 percent rating is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent rating requires a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  A 60 percent evaluation requires a severe duodenal ulcer with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and with loss productive of definite impairment of health.  Id.


Analysis

As noted in the Introduction, an April 2008 rating decision granted an increased rating from 10 to 20 percent for the duodenal ulcer.  The Veteran did not assert any particular basis in his notice of disagreement for a higher rating other than the fact that a rating higher than 20 percent was denied.

The March 2008 VA examination report reflects that the examiner did not have access to the claims file, but he did research the VA records base and determined the Veteran had no VA treatment records on file.  The Veteran reported he had used prescribed medication in the past for his ulcer on an on-and-off basis.  He denied having undergone an esophagogastroduodenoscopy or having been hospitalized for either a peptic or duodenal ulcer.  The Veteran reported he had experienced stomach pain mainly in the epigastric area primarily after eating spicy or fried food, but not otherwise.  He related that those symptoms usually subsided after taking one or two teaspoons of Maalox.  The Veteran denied using Zantac or proton pump inhibitors.  He reported further that he was diagnosed with and treated for H-pylori six years earlier.  The Veteran denied nausea, vomiting, hematemesis, diarrhea, hematochezia, or melena.  He reported constipation which was relieved with one colace pill once a day.  The Veteran related that he was trying to lose weight, and he denied any loss of appetite.  He reported further that he had colon surgery for a non-cancerous tumor in 1990, his last colonoscopy was four years earlier, and he was scheduled for another one in October 2008.  The examiner noted that there was no history of trauma, esophageal or stomach cancer, and that there was no effect by the ulcer on the Veteran's occupational functioning or activities of daily living.  The Veteran reported he retired in 1992 after having worked at the post office as a mechanic.

Physical examination revealed the abdomen as soft, non-tender- and non-distended.  Liver and spleen were not palpable, and there was no other palpable organomegaly.  Bowel sounds were present in all four quadrants.  The examiner noted the Veteran was symptomatic only when he ate spicy or fried food and, even when symptomatic, his symptoms were relieved with ingestion of Maalox, without the necessity of using Zantac or a proton pump inhibitor.  The examiner noted the Veteran remained asymptomatic as long as he avoided spicy or fried food.  The examiner noted further that the Veteran was not anemic.  In light of the fact that there were no medical records related to the Veteran on file, the examiner wanted to request an upper gastrointestinal series on the Veteran, but the Veteran related he preferred to obtain it in the private sector because he lived three hours from the VA medical facility.

The Veteran did in fact have the recommended tests performed.  The March 2008 private report reflects that the esophagus showed no evidence of obstruction.  The diagnostic impression was mild disordered peristalsis of the esophagus; mild gastroesophageal reflux; some deformity of the duodenal bulb, but no definite evidence of active ulceration; and, the small bowel serried was negative with a one-hour transit time.  The treating physician noted that there was some chronic deformity from previous ulcer disease, but overall the Veteran was ok.

Upon receipt of the examination report, the RO granted an increased rating from 10 to 20 percent, as it was determined the Veteran's ulcer residuals more nearly approximated moderate severity.  The Board finds the objective findings on clinical examination did not show a higher, 40 percent, rating was met or more nearly approximated, as the medical evidence shows the Veteran's symptoms were not severe of 10-days duration on average, or continuously moderate.  The Veteran reported first, that his symptoms were easily avoided by eating properly and, even when he ate food that triggered his symptoms, one or two teaspoons of Maalox provided complete relief.  Further, the examiner noted the Veteran was not anemic, and that any weight loss was deliberate.  Thus, the Board finds the Veteran's duodenal ulcer more nearly approximated the assigned 20 percent rating as of the March 2008 examination, and that there is no factual basis for elevating it to the next higher level, as the private upper gastrointestinal series showed the Veteran to be doing well overall.  38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7305.

The RO arranged another examination as part of the appeal process.  The July 2010 examination report reflects the examiner noted she reviewed the claims file in detail.  The Veteran reported his ulcer symptoms essentially as reported at the 2008 examination.  He denied taking prescription medication and related that he used over-the-counter medications for relief.  The examiner's review of the claims file revealed the Veteran's private physician noted the Veteran's symptoms were well controlled on H2 blocker Axid.  The Veteran denied any gastrointestinal bleed, anemia, or transfusion related to his ulcer.  He reported the response to the over-the-counter antacids was good.  The Veteran denied having experienced any periods of incapacitation, episodes of abdominal colic, nausea or vomiting, or abdominal distension due to his ulcer.  He reported gnawing or burning pain as less often than monthly, and they occurred about one to two hours after eating spicy foods.  The symptoms resolved as soon as he took antacids.  The Veteran also denied any episodes of hematamesis, melena, nausea, vomiting, or diarrhea.  The Veteran reported that his episodes of constipation were due to medication prescribed for his other medical conditions, and that his weight loss had been volitional.

The examiner noted that there were no signs of anemia.  Physical examination revealed normal bowel sounds and minimal tenderness in the epigastric area and right upper quadrant.  No masses or hepatosplenomegaly was evident.  The examiner diagnosed duodenal ulcer associated with abdominal pain and noted that the disorder did have significant occupational effect or on the Veteran's activities of daily living.

The objective findings on clinical examination show the Veteran's duodenal ulcer to have continued to more nearly approximate the assigned 20 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the medical evidence shows the Veteran's duodenal ulcer simply manifests with minimal symptoms.  There is no evidence that it causes impairment of his health due to anemia, weight loss, or recurring incapacitating episodes.  See DC 7305.  Thus, the Board finds that the assigned 20 percent rating reasonably compensates the Veteran for his functional loss due to his duodenal ulcer for the entirety of the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7305.  The Board also finds no factual basis for a staged rating for any part of the current rating period.  The benefit sought on appeal is denied.


Right Knee.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

Historically, a November 1969 rating decision granted service connection for the right knee disorder with an initial noncompensable rating, effective in March 1969.  The Veteran's current claim for an increased rating was received in September 2007.

The March 2008 VA examination report reflects the examiner reviewed the Veteran's history in detail.  The Veteran reported he had undergone surgery in 2002, which the examiner deduced was debridement of a torn meniscus.  The Veteran reported further that he experienced occasional knee pain which, on a scale of one to 10, he assessed as 6/10.  The Veteran related the pain was present on walking and could also occur when he stood.  He also reported night pain for which he took aspirin which helped some.  The Veteran reported an intermittent history of swelling and popping, with occasional pain.  He denied any history of locking.  Although the Veteran reported past use of a knee brace, he denied then current use of a brace.  The Veteran denied any problems with his activities of daily living, as his wife did assist him.  He also related that he used a walking stick on occasion, and that he could walk about 200 feet.  The Veteran did not describe any other flare-ups.

Physical examination of the right knee revealed the Veteran as neurovascularly intact distally to motor and sensory function.  Range of motion (ROM) of the right knee was 0 to 110 degrees and pain free.  Testing on repetitive use revealed no additional loss of ROM.  The right knee was stable to varus and valgus stress at 0 and 30 degrees.  Lachman's, anterior and posterior drawer signs were all negative.  The medial joint line was tender to palpation, as was the medial facet of the patella.  Examination revealed no effusion.  The examiner noted that a small Baker's cyst was palpable on the posterior aspect of the knee, and it was mildly tender to palpation.  The examiner noted that x-rays of the right knee revealed no fracture, dislocation, or bony destructive lesion.  There were mild joint space narrowing and mild degenerative changes at the patellofemoral joint on the lateral view.  There was an enthesophyte at the superior margin of the patella and the insertion of the quadriceps tendon.  The examiner diagnosed mild degenerative joint disease and Baker's cyst.

Upon receipt of the examination report, the RO granted a compensable rating of 10 percent under DC 5257, see 38 C.F.R. § 4.71a, as that was the diagnostic code assigned by the November 1969 rating decision.  The Board notes, however, that DC 5257 rates recurrent subluxation or lateral instability.  Further, the November 1969 VA examination did not reveal active symptomatology of any kind; and, the objective findings on clinical examination at the March 2008 examination explicitly revealed the right knee is stable.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  But any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
The Board finds the medical evidence of record shows the Veteran's primary right knee disability picture to be one of LOM, rather than instability; and, DC 5257 does not evaluate LOM.  In fact, where indicated by the medical evidence, a claimant may receive separate ratings for symptomatology based on instability and LOM.  See VAOPGCPREC No. 9-2004 (September 17, 2004), cited at 69 Fed. Reg. 59,990 (2004).  The examiner specifically noted that a Baker's cyst is not in and of itself an etiology for pain, but is a sign of an underlying problem with the knee, which is usually related to arthritis or a meniscus.  The examiner opined that the Veteran's Baker's cyst is probably related to his mild degenerative joint disease, as well as the meniscus tear which required surgery in 2002.

In light of these factors, the Board finds that the 10 percent rating which is more properly assigned under the criteria for degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  These criteria provide that degenerative arthritis established by x-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM of the knee on flexion of 0 to 60 degrees warrants a 0 percent rating; and LOM of 0 to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5260.  To warrant a compensable rating for LOM on extension, it must limited to -10 degrees.  DC 5261.

The objective findings on clinical examination showed the Veteran's right knee to manifest ROM of 0 to 110 degrees.  Normal ROM is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  In light of the fact the Veteran's ROM is noncompensable under DC 5260, his right knee more nearly approximates a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003-5260.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.

The Board finds a higher rating was not met or approximated, as the Veteran's ROM on flexion exceeded the 0 to 30 degrees that would warrant a 20 percent rating.  DC 5260.  Further, the examiner noted that examination revealed mild discomfort, and that the associated pain could conceivably limit functionality on repetitive use.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. 202.  The examiner noted further, however, that any additional loss of ROM secondary to that factor could not be determined with medical certainty.  The Board notes that to merit a higher rating, it would have to result in an additional loss of 80 degrees.  Thus, the Board finds no factual basis for a higher rating on that basis.  The examiner also noted that the scar residual of the arthroscopy was fully asymptomatic.  Thus, there is no factual basis for a separate rating for scar symptomatology.  See 38 C.F.R. § 4.118.

The Veteran has not and does not exhibit instability of the knee and the April 2008 rating action assigning the 10 percent rating under Diagnostic Code 5257 was erroneous, but the error was harmless as the basis for a 10 percent rating for arthritis of the joint with LOM are met.  

The July 2010 examination report reflects that the examiner who conducted the gastrointestinal examination also conducted the right knee examination.  The Veteran reported that the 2002 arthroscopic surgery reduced his pain level, but he still experienced some pain and clicking/rattling in the right knee.  He also reported that his left knee bothered him more than his right knee.  The Veteran reported that he used a brace and received steroid injections, and that his right knee did limit his activity.  He also reported stiffness and pain.  The Veteran denied locking episodes, giving away, or effusion.  He reported further that he could walk only a few yards and stand for only a few minutes.  The Veteran reported use of a brace, cane, and wheelchair on a permanent basis.  The examiner noted that the Veteran's limitation on ambulation was due to his lung disease.

Physical examination revealed the Veteran to have an antalgic gait, and there was no sign of abnormal weight bearing.  There was no crepitation or mass behind the knee.  The examiner did note clicks or snaps, but no grinding patellar or meniscus abnormality, or instability.  ROM of the right knee was 0 to 110 degrees with pain.  Repetitive use testing did not change those values.  The examiner diagnosed osteoarthritis with associated pain, and that the primary impact on the Veteran's activities of daily living was the requirement of use of a cane for ambulation secondary to pain.

The Board finds the objective findings on clinical examination show the Veteran's right knee nearly approximates a 10 percent rating for the LOM symptoms, but there are no signs of instability or subluxation.  In as much as the Veteran's right knee LOM is noncompensable, see 38 C.F.R. § 4.71a, DC 5260, the 10 percent is compensation for his functional loss due to his pain on ROM.  See 38 C.F.R. § 4.59.  The examiner opined that repetitive use testing did not reveal an additional loss of ROM.  Thus, there is no basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40 and 4.45.  Since there was no finding of instability, neither is there a factual basis for a separate rating based on lateral instability.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. 505.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the lumbar myositis is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's right knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311   (1999).



ORDER

Entitlement to a rating higher than 20 percent for duodenal ulcer is denied.

A rating for in excess of 10 percent for Baker's cyst, status-post arthroscopy is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a right lung disorder and COPD, including as secondary to ionizing radiation exposure.  The claim to reopen is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for thyroid disorder, including as secondary to ionizing radiation exposure.  The claim to reopen is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for colon disorder (claimed as colon cancer), including as secondary to ionizing radiation exposure.  The claim to reopen is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral cataracts, including as secondary to ionizing radiation exposure.  The claim to reopened.  To this extent, the appeal is allowed.

New and material evidence has not been received to reopen a claim for entitlement to service connection for low back disorder.  The claim to reopen is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for vascular disorder of the lower extremities.  The claim to reopen is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for residuals of prostate cancer due to ionizing radiation exposure.  To this extent, the appeal is allowed.

Entitlement to service connection for residuals of prostate cancer due to ionizing radiation exposure is denied.


REMAND

The Veteran's private treatment records related to his cataracts note only that he required surgery, and that the surgery was performed.  There is no indication as to what type cataracts the Veteran had.  In the interest of providing full assistance to the Veteran, see 38 C.F.R. § 3.159(c), perhaps a VA examination can provide additional information.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) will arrange an ophthalmology examination to determine the nature of the cataracts for which the Veteran had corrective surgery.  Ask the examiner to review the claims file in conjunction with the examination of the Veteran and to opine whether the Veteran had posterior subcapsular cataracts or another variety.  The examiner is asked to provide a full rationale and explanation for any opinion rendered.

2.  If the examiner opines the Veteran has or had posterior subcapsular cataracts, then the AOJ will comply with the development procedures of 38 C.F.R. § 3.311.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


